IN THE
                        TENTH COURT OF APPEALS

                              No. 10-12-00126-CV

ULLJA KUNTZE,
                                                        Appellant
v.

MICHELLE HALL, LYDIA MUELL, DEBORAH PIERCE,
ELIZABETH WAIT, MATHILDA O'KELLEY, HOLLY
MCCONNELL, HEIDI BOND, AMBER AYISHA VAN
METER, DARLEEN MICHAEL-BAKER, SANDRA
COWAN, KANDICE CORDINGLY-SEEBER, SUE
HARMON-KING, TOM KIES, DEBORAH KAUZLARICH,
COREY HARPER, TRACI CRABTREE, KALERA STRATTON,
JOANNE SOROKA, DESA GILMORE, MELISSA WILLETTE,
SALLY MARIE SPITZNAGEL, RENEE CATHERINE WIGGINS,
CHRISTINE A. KLEIN, LAURIE WHITNEY, DONNA DARICE
FELKNER, BRENDA LEE SCATA, KATHLEEN URATO, LISA
LAVELLE NEW, NANCY ROBINSON, AND VIRGINIA HAMPTON-
SCHMIDT,
                                      Appellees


                         From the 170th District Court
                           McLennan County, Texas
                          Trial Court No. 2010-2279-4


                        MEMORANDUM OPINION


      In this appeal, appellant, Ullja Kuntze, challenges eight summary judgments

entered by the trial court. Appellant’s appeal stems from her June 25, 2010 original
petition in which she asserted various causes of action for tortious interference with

existing and prospective contracts and business disparagement against thirty

defendants—Michelle Hall, Corri Harper, Lydia Workman Muell, Mathilda O’Kelley,

Sandra Cowan, Elizabeth Wait, Deborah Pierce, Holly McConnell, Heidi Kay Bond,

Amber Aiysha Van Meter, Darleen Rae Michael-Baker, Kandice Cordingley-Seeber, Sue

Harmon-King, Traci Crabtree, Deborah Kauzlarich, Tom Kies, Kalera Stratton, Joanne

Soroka, Desa Gilmore, Melissa Willette, Sally Marie Spitznagel, Renee Catherine

Wiggins, Christine A. Klein, Laurie Whitney, Donna Darice Felkner, Brenda Lee Scata,

Kathleen Urato, Lisa Lavelle New, Nancy Robinson, and Virginia Hampton-Schmidt.

        On March 6, 2012, appellant filed a pro se notice of appeal challenging summary

judgments granted in favor of sixteen of the thirty originally-named defendants—

O’Kelley, Cowan, McConnell, Bond, Van Meter, Michael-Baker, Cordingley-Seeber,

Harmon-King, Crabtree, Kauzlarich, Gilmore, Wiggins, Klein, Felkner, Scata, and New.

This appeal was docketed and assigned the following appellate cause number: 10-12-

00087-CV.

        Meanwhile, on April 23, 2012, appellant filed another pro se notice of appeal,

challenging the trial court’s summary judgments in favor of Muell, Hall, Willette, Wait,

Spitznagel, Pierce, Kies, and Soroka.1             This appeal was docketed and assigned the

following appellate cause number: 10-12-00126-CV.

        Later, on May 3, 2012, appellant amended her pro se notice of appeal in appellate


        1 At the time Kuntze filed her notices of appeal, it was clear that she wished to challenge the trial
court’s summary judgments pertaining to twenty-four of the original thirty named defendants, but the
status of the remaining six defendants—Robinson, Urato, Whitney, Stratton, Harper, and Hampton-
Schmidt—was unclear. The trial court’s May 3, 2012 “Final Judgment” addressed the six remaining
defendants.
Kuntze v. Hall                                                                                       Page 2
cause number 10-12-00087-CV to indicate that she wished to appeal a “Final Judgment”

entered by the trial court. The “Final Judgment,” which was signed by the trial court on

May 3, 2012, stated that: (1) appellant’s claims against Robinson, Urato, and Whitney

were dismissed on March 30, 2011; (2) appellant’s claims against Stratton were

dismissed on June 16, 2011; (3) appellant’s claims against Harper were dismissed on

June 28, 2011; (4) appellant’s claims against Hampton-Schmidt were dismissed on

February 9, 2012; (5) it granted summary judgment in favor of Bond, Cordingley-Seeber,

Cowan, Crabtree, Felkner, Gilmore, Kauzlarich, Harmon-King, Klein, McConnell,

Michael-Baker, New, O’Kelley, Scata, Van Meter, and Wiggins on February 24, 2012;

and (6) it granted summary judgment in favor of Hall, Kies, Muell, Pierce, Soroka,

Spitznagel, Wait, and Willette on March 28, 2012. Based on our review, the trial court’s

May 3, 2012 “Final Judgment” disposed of all parties and claims and, thus, is final and

appealable. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

       An appeal may be taken only from a final judgment and certain interlocutory

orders identified by statute. Lehmann, 39 S.W.3d at 195. There is no presumption of

finality for summary-judgment orders. See Ford v. Exxon Mobil Chem. Co., 235 S.W.3d
615, 617 (Tex. 2007) (citing Lehmann, 39 S.W.3d at 205-06). A trial court’s order is not

final where the record demonstrates the existence of claims or parties not mentioned in

the order. Lehmann, 39 S.W.3d at 206.

       In this appeal, appellant seeks to challenge only eight of the trial court’s

summary judgments, and none of those summary judgments dispose of all parties and

claims associated with appellant’s June 25, 2010 original petition. Because the summary

judgments that appellant complains about in this appeal do not dispose of all parties
Kuntze v. Hall                                                                    Page 3
and claims, we cannot say that these orders are final and appealable. See Lehmann, 39
S.W.3d at 195, 206. Furthermore, we note that appellant’s appeal in this appellate cause

number appears to have been rendered moot by appellant’s amending of her notice of

appeal in appellate cause number 10-12-00087-CV to challenge the trial court’s “Final

Judgment,” which disposed of all parties and claims. See Camarena v. Tex. Employment

Comm’n, 754 S.W.2d 149, 151 (Tex. 1988) (“Generally, a case is determined to be moot

‘when the issues presented are no longer live or the parties lack a legally cognizable

interest in the outcome.’” (quoting Murphy v. Hunt, 455 U.S. 478, 481, 102 S. Ct. 1181,

1183, 71 L. Ed. 2d 353 (1982) (internal citations omitted))); see also Williams v. Lara, 52
S.W.3d 171, 184 (Tex. 2001) (holding that a justiciable controversy between the parties

must exist at every stage of the legal proceedings, including the appeal, or the case is

moot). Therefore, based on the foregoing, we conclude that we lack jurisdiction over

this matter. See Lehmann, 39 S.W.3d at 195. Accordingly, we dismiss appellant’s appeal

in this appellate cause number for want of jurisdiction. See TEX. R. APP. P. 42.3(a).



                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed May 23, 2012
[CV06]




Kuntze v. Hall                                                                          Page 4